Citation Nr: 1031639	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for beriberi.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The Veteran had active World War II service and is a former 
Prisoner of War (POW).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

The procedural history has previously been detailed at length, to 
include in the previous Board decision dated in July 2009, and it 
is not necessary to fully detail this history again at this time.  
In July 2009, the Board found that the issues listed above on the 
Title page were in appellate status on a de novo basis, and noted 
that the agency of original jurisdiction had determined that the 
Veteran was a POW.  A fifth issue, entitlement to service 
connection for heart disease, was granted service connection.  
The remaining four issues were remanded for obtainment of a VA 
examination.  The Veteran was properly notified of the 
subsequently scheduled VA examinations, but failed to appear.  
The claims are ripe for adjudication upon the merits.

The Board notes that the Veteran's post-remand brief filed by DAV 
appears to indicate a claim for service connection for a left hip 
and back disability secondary to a service-connected right knee 
disability.  Service connection is not currently in effect for a 
right knee disability.  Nevertheless, the issues of entitlement 
to service connection for a left hip disability and a back 
disability are REFERRED to the RO for development and 
adjudication.  If there is no intent to file a claim for those 
disabilities, the Veteran or his representative should so inform 
the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The evidence does not establish that the Veteran has, or has 
residuals of, beriberi.

2.  The evidence does not establish that the Veteran has, or has 
residuals of, dysentery.

3.  The evidence does not establish that the Veteran has, or has 
residuals of, malnutrition.

4.  The evidence does not establish that the Veteran has, or has 
residuals of, malaria.


CONCLUSIONS OF LAW

1.  Service connection for beriberi is not warranted.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Service connection for dysentery is not warranted.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  Service connection for malnutrition is not warranted.  38 
U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  Service connection for malaria is not warranted.  38 U.S.C.A. 
§§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first consider the notice and assistance 
requirements applicable to this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). 
 The VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In the present appeal, the Veteran was issued multiple 
notification letters, to include a June 2003 letter.  The Board 
is aware that this letter did not list the issue of service 
connection for malaria.  This letter, however, did inform the 
Veteran that he had to show current disability.  All claims in 
appellate status are denied based on there being no current 
disability.  The notification letters, when considered with the 
multiple adjudication documents of record, to include the March 
2010 supplemental statement of the case, would have informed a 
reasonable person that present disability needed to be shown for 
all claimed disabilities.  Further, neither the Veteran, nor his 
representative, have indicated any prejudice by any error in the 
content or timing of VCAA notice.  Under these circumstances, the 
Board finds that it is unnecessary to further discuss VCAA notice 
requirements, as the record demonstrates that documents were 
provided to the Veteran that would have informed a reasonable 
person of the need to show that he currently has, or has 
residuals of, beriberi, dysentery, malnutrition, and malaria to 
substantiate these four claims.  The Board can find no basis to 
remand for further VCAA notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Overton v. Nicholson, 20 Vet. 
App. 427 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has not identified any 
outstanding records that would support his claims.  In July 2009, 
the Board remanded the claims on appeal in order to obtain an 
examination to determine whether the Veteran had currently 
present disabilities or residuals of, beriberi, dysentery, 
malnutrition, and malaria.  The Veteran was scheduled multiple 
times for this examination but failed to report, and did not 
provide a reason for his failure to report.  See 38 C.F.R. 
§ 3.655.  There is no additional duty to provide a VA examination 
in the claims upon appeal.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board will next consider the merits of the Veteran's claims 
in appellate status.  The Veteran asserts that his has multiple 
disabilities that are attributable to POW service.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

If a veteran is a former prisoner of war, service connection is 
granted on a presumptive basis if the following disabilities 
become manifest to a compensable degree (10 percent or more 
disabling) at any time after discharge or release from active 
military, naval, or air service even though there is no record of 
such disease during service:  1) Psychosis; 2) Any of the anxiety 
states; 3) Dysthymic disorder (or depressive neurosis); 4) 
Organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with the 
occurrence of frostbite; 5) Post-traumatic osteoarthritis; 6) 
Atherosclerotic heart disease or hypertensive vascular disease 
(including hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and 7) Stroke and its complications.  

Further, if the veteran is a former prisoner of war and was 
interned or detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a compensable 
degree at any time after discharge or release from active 
military, naval, or air service even though there is no record of 
such disease during service: 1) Avitaminosis; 2) Beriberi 
(including beriberi heart disease); 3) Chronic dysentery; 4) 
Helminthiasis; 5) Malnutrition (including optic atrophy 
associated with malnutrition); 6) Pellagra; 7) Any other 
nutritional deficiency; 8) Irritable bowel syndrome; 9) Peptic 
ulcer disease; 10) Peripheral neuropathy except where directly 
related to infectious causes; and 11) Cirrhosis of the liver.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) 
(2009).

At the time of July 2009 Board remand, there was no medical 
evidence dated during the pendency of the appeal that diagnosed 
beriberi, dysentery, malnutrition, or malaria, or residuals of 
previous disability related to these diseases.

The Board remanded to obtain a current examination in order to 
ascertain whether there were current residuals.  Although malaria 
is not on the list of presumptive POW diseases, this issue was 
remanded along with the other claims.

The Veteran was informed of the place and time of the 
subsequently scheduled examination, but failed to appear without 
providing a reason.  In a September 2009 letter, the Veteran was 
informed that he was being rescheduled for an examination, and 
was informed that failure to report may led to denial of the 
claims.  The Veteran was rescheduled two more times, but failed 
to report to each of the examinations without providing a reason.

Under 38 C.F.R. §  3.655, in the circumstances of this appeal, 
failure to report without good cause to an examination results in 
the claims being adjudicated upon the evidence of record.  

In this case, the Veteran had not submitted any cause for his 
failure to report.  Without the evidence from the scheduled VA 
examinations, there remains no medical evidence dated during the 
pendency of the appeal that shows a diagnosis of beriberi, 
dysentery, malnutrition, or malaria, or residual disability 
related to these diseases.  

The Board has considered the effect of the Veteran's lay 
statements.  Although he is competent to describe symptoms, he 
has not been shown to have the medical knowledge and training 
needed to diagnose symptoms as being manifestations of beriberi, 
dysentery, malnutrition, or malaria, nor has he stated that he 
has been provided a current diagnosis of these disabilities.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Thus, the Board finds that no present disability related to 
beriberi, dysentery, malnutrition, or malaria has been shown.

In the absence of proof of a present disability during any period 
of the present appeal, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 
Vet. App. 319 (2007).  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for beriberi, 
dysentery, malnutrition, and malaria must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).






ORDER

Service connection for beriberi is denied.

Service connection for dysentery is denied.

Service connection for malnutrition is denied.

Service connection for malaria is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


